Citation Nr: 0732452	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PSTD) and depression.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri which, in part, denied service connection 
for an acquired psychiatric disorder and a left shoulder 
condition. 

In her December 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  In a 
March 2005 statement the veteran's representative indicated 
that she no longer wished to attend a hearing.  The hearing 
request accordingly has been withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant' s representative of 
any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  Although the RO sent the veteran a VCAA notice 
letter in February 2003, that letter did not inform the 
veteran of what evidence is necessary to substantiate her 
claims or request that the veteran provide any evidence in 
her possession pertaining to the claims.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  


In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should send the veteran a 
corrective VCAA notice, to include 
providing notice of what elements are 
necessary to establish a claim for service 
connection, and should request that the 
veteran provide any evidence in her 
possession pertaining to the claims.  
Dingess notice should also be provided.  A 
copy of the letter should be sent to the 
veteran's representative.

2.  After taking any further action it 
deems necessary, and if required by the 
evidentiary posture of the case at the 
time, VBA should then readjudicate the 
veteran's claims of entitlement to a 
service connection for an acquired 
psychiatric disorder and for a left 
shoulder condition.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  

The case should be returned to the Board, if otherwise in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



